ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument Swift et al. does not teach the claimed components in single embodiment is not persuasive.  Swift et al. teaches an adhesive comprising an amine compound and a reducing sugar carbohydrate (¶0011).  Ammonium citrate is used in the example of Table 4, but gelatin is named alternative species of amine used in the binder (Fig. 1).  Swift teaches this amine-carbohydrate binder as comprising soybean oil or flaxseed/linseed oil (¶0009, Table 4).  The soybean oil is added with guar gum (Table 4).  Thus all the claimed components are taught in Swift et al. in the embodiment of amine-carbohydrate adhesives.  
While gelatin is not used in the example of Swift et al., it is clearly named as a preferred species of amine reactant.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP § 2123.
The applicant argues that the components of the claim must be arranged or combined in the same way as recited in the claim.  While this of course is true, the adhesive of Swift et al. is arranged in the same manner as the instant claims.  The claim requires the components to be mixed in a single adhesive.  This is the same arrangement as in Swift et al., which teaches the oil component as being an additive mixed with an amine containing adhesive.  
B)  The applicant’s argument that there is not a reasonable expectation of success is substituting gelatin for the ammonium citrate used in the examples is not persuasive.  The substitution  is explicitly taught by Swift et al., which teaches the two amines as alternatives that can be used in the adhesive.  As the reference explicitly teaches making the substitution, and the reference is assumed to be enabling without evidence to the contrary, a person having ordinary skill in the art would have a reasonable expectation of success.
C)  The applicant’s argument that the composition Perez-Mateos et al. would not be suitable for use as a binder for mineral wool is not persuasive.  Perez-Mateos et al. teaches a composition having the claimed components in the claimed amount.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  It is noted that the instant claims do not contain any limitations on the effectiveness of the adhesive in bonding mineral fibers such as bond strength or stability of the bonding.  As such, the claim reads on any bonding of mineral fibers, including a weak bond that is easily delaminated.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.
The applicant has not provided any evidence to establish that the presence of the plasticizers of Perez-Mateos et al. would render the composition incapable of functioning as a binder for mineral wool.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP § 2145.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the content of glycerol or sorbitol in the composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
D)  The applicant’s argument that the composition Karrer et al. would not be suitable for use as a binder for mineral wool is not persuasive.  Karrer et al. teaches a composition having the claimed components in the claimed amount.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  It is noted that the instant claims do not contain any limitations on the effectiveness of the adhesive in bonding mineral fibers such as bond strength or stability of the bonding.  As such, the claim reads on any bonding of mineral fibers, including a weak bond that is easily delaminated.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of a hygroscopic mineral and the water solubility of the adhesive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
E)  The applicant’s argument that Karrer et al. only teaches linseed oil varnish in the examples rather than linseed oil itself is not persuasive.  Linseed oil is one of the main ingredients in linseed oil varnish, and thus would be present in the composition comprising linseed oil varnish.
F)  The applicant’s argument that the term element in claim 141 would not reasonably be interpreted as referring to a fiber is not persuasive.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
The original specification teaches that the binder compositions of the instant claims are used for bonding mineral fibers (pg. 4), and thus individual fibers would fall within the scope of the broadest reasonable interpretation of the term element.
G)  The applicant’s argument that the composition Wibaux et al. would not be suitable for use as a binder for mineral wool is not persuasive.  Wibaux et al. teaches a composition having the claimed components in the claimed amount.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  It is noted that the instant claims do not contain any limitations on the effectiveness of the adhesive in bonding mineral fibers such as bond strength or stability of the bonding.  As such, the claim reads on any bonding of mineral fibers, including a weak bond that is easily delaminated.
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.
H)  The applicant’s argument that Wibaux et al. only teaches examples that do not include water is not persuasive.  Wibaux et al. teaches an embodiment comprising a hydrocolloid and a vegetable oil in water in the body of the reference (¶0035).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP § 2123.
I)  The applicant’s argument that Swift et al. does not teach the claimed amount of gelatin in the hydrocolloid component is not persuasive.  Swift et al. teaches the amine component as being gelatin, and teaches that the amine component is mixed with a carbohydrate that can be starch (¶0057).  The amine and carbohydrate are used in ratios of 1:3 to 1:24 in examples (Example 1).
Swift et al. does not teach the combination of gelatin and starch with sufficient specificity.  However, Swift et al. teaches both compounds as preferred species.  It would have been obvious to a person having ordinary skill in the art to have tried the combination of gelatin and starch in the claimed amount, and the motivation to do so would have been, as Swift et al. suggests, they are preferred species disclosed in the reference.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767